Citation Nr: 0923824	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
emphysema, asthma and bronchitis, claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for a disability 
manifested by a heart murmur, claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was most recently before 
the Board in December 2006.

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in July 
2004.  The transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran underwent a VA examination in June 2006 that was 
to address the medical matters presented by this appeal.  
While attempts have been made to "correct" deficiencies in 
the June 2006 VA examination (including addendums dated in 
July 2006 and January 2008), the Board must concur with the 
Veteran's representative's June 2, 2009 written brief that 
the June 2006 VA examination (even when considering the July 
2006 and January 2008 addendums) is not adequate for purposes 
of fairly adjudicating the claims on appeal.  For example, 
none of the three VA physician's involved with the June 2006 
VA examination have indicated whether the Veteran's COPD is 
related to exposure to asbestos, and the implications (if any 
) of the negative June 2006 chest X-ray have not been 
addressed.  Further, a diagnosis was not provided until the 
January 2008 addendum.

The Board also observes that the December 2006 Board remand 
noted the inadequacy of the June 2006 VA examination and 
required that the Veteran be afforded another VA examination, 
a request that was not completed.  A remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As the record does not reflect that there 
has been compliance with the above noted directives contained 
in the December 2006 Board remand, the case is not 
appropriate for appellate consideration at this time.

As for the issue of entitlement to service connection for a 
disability manifested by a heart murmur, claimed as due to 
asbestos exposure, the Board notes that the Veteran's claim 
is also based, in part, upon a theory that the heart murmur 
is secondary to a respiratory disability for which service 
connection is sought.  As such, and under the circumstances 
of this case, the AOJ should adjudicate the inextricably 
intertwined issue of secondary service connection prior to 
consideration by the Board.  The Board observes that in April 
2008 a VA medical opinion concerning this issue was obtained.  
38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  If development completed in connection with 
this remand so warrants, however, the AOJ should schedule the 
Veteran for an additional VA examination for the issue of 
entitlement to service connection for a disability manifested 
by a heart murmur, claimed as due to asbestos exposure, to 
include as secondary to a respiratory disability.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
identify all current respiratory 
disabilities.  Following examination of 
the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disability is related to his 
service in the military, to include any 
asbestos exposure therein.  The examiner 
should specifically state whether the 
Veteran has asbestosis or other asbestos-
related disability.  The examiner should 
conduct all necessary diagnostic testing 
and evaluation and indicate whether or 
not he or she has reviewed the claims 
folder.

2.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination) concerning the issue of 
entitlement to service connection for a 
disability manifested by a heart murmur, 
claimed as due to asbestos exposure, to 
include as due to a respiratory 
disability, arrange for such development.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a respiratory disability, 
claimed as due to asbestos exposure, and 
entitlement to service connection for a 
disability manifested by a heart murmur, 
claimed as due to asbestos exposure.  If 
the benefits sought are not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

4.  Adjudicate the issue of entitlement 
to service connection for a disability 
manifested by a heart murmur, as 
secondary to a respiratory disability.  
Notice of the determination, and his 
appellate rights, should be provided to 
the Veteran and his representative.  The 
Veteran and his representative must be 
advised that appellate consideration of 
this matter is warranted only if a timely 
substantive appeal is received following 
issuance of a statement of the case 
pursuant to timely receipt of a notice of 
disagreement.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





